                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 SHAMEKA HACKMAN,
     Plaintiff,

        v.
                                                            No. 3:17-cv-1344 (JAM)
 TOWN OF EAST HARTFORD et al.,
     Defendants.


             ORDER GRANTING MOTION FOR JUDGMENT ON THE PLEADINGS
             AND GRANTING IN PART AND DENYING IN PART MOTION TO FILE
                            AMENDED COMPLAINT

       This case involves a claim by plaintiff Shameka Hackman that she was harassed and

beaten by numerous officers of the police department in East Hartford, Connecticut. The

remaining defendants are the Town of East Hartford, the East Hartford Police Department, and

four East Hartford police officers: Thomas Castagna, Nicholas Palladino, Peter Vanek, and

Rebecca Wise.

       Now before me are two motions. First, the individual defendant officers have moved

pursuant to Fed. R. Civ. P. 12(c) for judgment on the pleadings. Second, Hackman has moved to

file an amended complaint. I will grant the individual defendants’ motion for judgment on the

pleadings, principally in light of my prior discovery sanctions order that forecloses Hackman

from establishing the personal involvement of any of these defendants. I will otherwise deny

Hackman’s motion to file an amended complaint against these individual defendants but will

allow her to file an amended complaint against the Town of East Hartford.

                                         BACKGROUND

       Hackman initially filed this lawsuit in Connecticut state court before it was removed by

the defendants to this Court. Doc. #1. On September 28, 2017, I entered a general scheduling



                                                1
order to provide for the completion of discovery by the end of June 2018. Doc. #16. I later

modified this order in early April 2018 after a status conference with counsel to provide for the

completion of discovery by the end of August 2018. Doc. #18. Although there is no official

transcript of this teleconference, my notes reflect that the modification to the scheduling order

was prompted by the failure of Hackman to have responded to discovery served by defendants

on her and for which responses had been due in February 2018.

        In July 2018, defendants moved to stay the proceedings in light of the sudden death of

Hackman’s counsel who had passed away on April 18, 2018. Doc. #21. I granted this motion and

advised Hackman that she must promptly retain new counsel by August 20, 2018, or file a

statement with the Court that she intends to represent herself in this action. Doc. #22.

        On August 20, 2018, attorney Wesley Spears filed a notice of appearance for Hackman.

Doc. #23. Attorney Spears has been a member of the Connecticut bar for more than 30 years. 1 A

query of the Court’s CMECF docketing system reflects that he has appeared in more than 40

federal cases in the District of Connecticut. In many of these cases he is listed as plaintiff’s

counsel for constitutional claims against municipalities and police officers brought under 42

U.S.C. § 1983. 2

        On September 21, 2018, I convened an in-person status conference to discuss scheduling

in light of the appearance of new counsel on Hackman’s behalf. At that conference and after

consultation with counsel, I entered a new scheduling order for the parties to complete discovery

within four more months by January 21, 2019. Doc. #30. Although there is no official transcript


1
  See State of Connecticut Judicial Branch, Attorney/Firm Look-up, available at
https://www.jud.ct.gov/AttorneyFirmInquiry/JurisDetail.aspx (inquiry for Wesley S. Spears showing admission date
of 10/14/1986).
2
  See, e.g., Taylor v. Allen, 17cv951-SRU (D. Conn.); Bryant v. Hartford, 17cv1374 (D. Conn.); Williams v. City of
Hartford, 06cv629-SRU (D. Conn.); Horton v. White, 01cv1330-AVC (D. Conn.); Doe v Hartford, 01cv1026-AHN
(D. Conn.); Doe v. Hartford, 01cv278-DJS (D. Conn.); Fuller v. Hartford Police Dept., 81cv340-PCD (D. Conn.);
Ricketts v. Town of Hartford, 87cv917-AVC (D. Conn.).

                                                        2
from this conference, my notes reflect that I reminded all counsel that it was very important to be

timely with discovery responses, after counsel for defendants represented without contradiction

that Hackman had not served any discovery at all on the defendants nor even furnished initial

disclosures as required under Fed. R. Civ. P. 26(a)(1).

         I entered an order at this hearing and again on the docket to require that any responses to

pending discovery requests must be served within 21 days by October 12, 2018. Doc. #30. I also

advised the parties that I would be unlikely to grant a future request for an extension of time

absent extraordinary and unforeseeable circumstances. Ibid.

         On November 8, 2018, counsel contacted chambers to advise of a discovery dispute:

Hackman’s alleged failure to comply with the Court’s discovery order. I entered a docket order

instructing counsel for both sides to file simultaneous letter briefs on the issue no later than

November 26, 2018 and then to file any responses to each other’s letter briefs by November 27,

2018. I scheduled a discovery teleconference to discuss the dispute for November 28, 2018. Doc.

#32. 3

         On November 26, 2018, counsel for defendants filed a letter brief. Doc. #36. The brief

described at length how each of the defendants had served discovery on Hackman in January

2018 but that Hackman had failed to respond to any of the discovery requests or to seek an

extension of time to do so. Id. at 1. The brief further advised that Hackman had failed to respond

to all pending discovery by October 12, 2018, as the Court had ordered Hackman to do at the

status conference of September 21, 2018. Id. at 2.




3
  Although the docket order setting forth this briefing schedule was correctly posted to the docket of this case, it
inadvertently referenced the name of another case. Doc. #32. There has been no suggestion that this typographical
error was the cause of any confusion about the applicability or requirements of the Court’s briefing order to this
case.

                                                          3
       The brief went on to describe correspondence between defense counsel and Attorney

Spears during October and November in which defense counsel sought—but did not receive—

full responses to requested discovery. Id. at 3. For example, after Attorney Spears furnished

“unverified ‘proposed answers’” for two of the defendants, defendants’ counsel advised him that

“‘proposed’ answers were not acceptable.” Id. at 3. “In return, Attorney Spears directed the

undersigned [defendants’ counsel] to file a motion with the Court and declined to make himself

available to discuss via telephone.” Ibid.

       Defendants’ letter brief described how the discovery responses still remained incomplete

as to all the remaining defendants: (1) Hackman had failed to provide any responses to the

interrogatories and requests for production served by the Town of East Hartford, (2) Hackman

had failed to provide verified responses to the interrogatories and requests for production served

by defendant Wise, and (3) Hackman had failed to provide verified revised responses to the

discovery requests of defendants Castagna, Palladino, and Vanek (to replace initial responses

that failed to identify any personal involvement by these defendants). Id. at 4.

       In light of these failures to produce discovery, defendants sought an order broadly

precluding Hackman from introducing evidence relating to the discovery requests to which she

had failed to respond. Id. at 4-5. As defendants’ counsel noted, “this is not a case where both

parties have meritorious arguments regarding a discovery dispute,” but “[t]o the contrary, the

plaintiff has not articulated any legal grounds for not responding to the pending discovery.” Id. at

4.

       Hackman did not file a letter brief despite the Court’s order to do so. Nor did she file any

response to the defendants’ letter. Accordingly, in the absence of any engagement or opposition




                                                 4
by Hackman, I entered an order on November 28, 2018, cancelling the discovery teleconference

and granting the relief requested by defendants as follows:

               ORDER CANCELLING DISCOVERY TELECONFERENCE
               AND IMPOSING SANCTIONS FOR WILLFUL FAILURE TO
               RESPOND TO DISCOVERY. On November 8, 2018, the Court
               entered an order for briefing and for a discovery conference
               concerning defendants' claim that plaintiff had failed to respond to
               discovery as was required to be produced not later than October 12,
               2018, by the Court's prior order of September 21, 2018. Doc. #30.
               Defendants timely filed a letter describing plaintiff's continuing
               non-compliance with discovery, and plaintiff has failed to file any
               initial letter or response as required by the Court's order. Doc. #32.
               Accordingly, in the absence of plaintiff's response or any factual
               dispute concerning plaintiffs willful failure to comply with
               discovery requests, there is no need for a discovery conference, and
               pursuant to Fed. R. Civ. P. 37(b)(2)(A)(ii) the Court GRANTS
               defendants' requested relief as follows: (1) that plaintiff is precluded
               from introducing into evidence any facts concerning any personal
               involvement by Officer Castagna, Officer Palladino, Sergeant
               Vanek, and Officer Wise; (2) that plaintiff is precluded from
               introducing into evidence any facts response to the contention
               interrogatories proposed by the Town of East Hartford; (3) that
               plaintiff is precluded from introducing into evidence any testimony
               and/or documents concerning damages that have not been
               previously identified or produced; and (4) that plaintiff is precluded
               from introducing into evidence any documents that have not been
               produced to date. In the absence of evidence whether the willful
               failure is due to plaintiff or her counsel, the Court declines at this
               time to enter the requested order pursuant to Fed. R. Civ. P.
               37(b)(2)(C) for payment of attorney's fees. If plaintiff or her counsel
               continue not to comply with discovery or the Court's orders, the
               Court will likely dismiss this action with prejudice. See Guggenheim
               Capital, LLC v. Birnbaum, 722 F.3d 444, 451 (2d Cir. 2013); Agiwal
               v. Mid Island Mortgage Corp., 555 F.3d 298 (2d Cir. 2009) (per
               curiam). It is so ordered.

Doc. #37.

       Two days later, on November 30, 2019, Attorney Spears filed a letter under the curious

docket caption of “Motion for Issuance of Letters Rogatory.” Doc. #39. In this letter Attorney

Spears stated that he wished to “apologize for my untimely response to the Rule 26(A)(1)



                                                  5
disclosure.” Ibid. According to Attorney Spears, “I retired from the practice of law in 2004, I

only recently resumed my practice which is limited generally to a state court practice, [and] the

subject case is my only federal case.” Ibid.

        These statements by Attorney Spears about his federal court experience are largely

untrue. Contrary to his claim that he retired from the practice of law in 2004, federal docket

records show that Attorney Spears filed federal civil rights actions in 2005 and 2006 and that he

litigated one of these actions until early 2009. 4 Contrary to his claim that this case was his only

current federal case, Attorney Spears had recently filed an appearance for plaintiff in another

federal civil rights case involving another Connecticut police department. 5

        Attorney Spears also claimed that “[a]pparently your Honor has a set of rules for the

subject court, which I have never seen.” Ibid. This claim is also untrue, as the Court went on to

explain in its order denying the motion:

                 ORDER DENYING MOTION FOR ISSUANCE OF LETTERS
                 ROGATORY. Plaintiff has filed a letter captioned under CMECF as
                 a "Motion for Issuance of Letters Rogatory." A letter rogatory is a
                 request from a court in one country to a court in another country for
                 judicial assistance. See 22 C.F.R. 92.54. This case does not have
                 anything to do with foreign courts, and the Court is puzzled by
                 plaintiff's choice to file a “Motion for Issuance of Letters Rogatory.”
                 The letter states that “[a]pparently your Honor has a set of rules for
                 the subject court, which I have never seen.” This Court operates in
                 accordance with the Federal Rules of Civil Procedure and the Local
                 Rules of the District of Connecticut, all of which are available to any
                 attorney practicing before this Court. The Court does not have any
                 other “set of rules” that it follows. Counsel received 20 days advance
                 notice on the docket of the discovery conference and of his

4
  See, e.g., Crumpton v. Hartford, 05cv837-JBA (D. Conn.) (excessive force claim against police); Williams v.
Hartford, 05cv838-AHN (D. Conn.) (false arrest claim against police and dismissed for failure of Attorney Spears to
comply with the Court’s scheduling order); Williams v. Hartford, 06cv629-SRU (D. Conn.) (false arrest claim filed
in 2006 and that settled on eve of trial in January 2009); Poteat v. Tillman, 06cv1337-JBA (D. Conn.) (false arrest
claim against prison guard). See also, e.g., Murray v. Detroit Metro-Willow Run Wayne County Airport Authority,
06cv1886-WWE (D. Conn.) (personal injury claim litigated until dismissed in May 2007).
5
  See Bryant v. Hartford, 17cv1374-VLB (D. Conn.) (notice of appearance entered by Attorney Spears on April 5,
2019); see also Taylor v. Allen, 17cv951-SRU (D. Conn.) (notice of appearance entered by Attorney Spears on
March 21 and March 27, 2019, and then motion of withdrawal, which was granted on April 5, 2019).

                                                        6
                  obligation to file letter briefing. Counsel did not respond to or
                  furnish requested discovery and failed to file letter briefing as
                  clearly set forth by the Court's order. Doc. # 32. Counsel should be
                  prepared to comply with discovery requests absent timely objection
                  and to otherwise familiarize himself with and comply with the
                  Court's rules and orders.

Doc. #40.

         On January 10, 2019, the remaining individual defendant police officers (Castagna,

Palladino, Vanek, and Wise) moved for judgment on the pleadings. Doc. #44. Hackman filed

irregular and cursory oppositions to this motion.6 Hackman also moved to file an amended

complaint. Doc. #48.

                                                    DISCUSSION

         The Court will first address defendants’ motion for judgment on the pleadings before

addressing Hackman’s motion to file an amended complaint.

         Motion for judgment on pleadings

         The background principles that govern a Rule 12(c) motion for judgment on the

pleadings are well established. The Court must accept as true all factual matters alleged in a

complaint and draw all reasonable inferences in favor of the non-moving party, although a

complaint may not survive unless the facts it recites are enough to state plausible grounds for

relief. See, e.g., Jaffer v. Hirji, 887 F.3d 111, 114 (2d Cir. 2018).

         Beyond arguing that the complaint fails to allege specific facts to show the involvement

of any particular defendant police officer, defendants further argue that Hackman is now




6
  Attorney Spears first filed a 2-page opposition to this motion on January 28, 2019. Doc. #47. The opposition states
without elaboration that plaintiff “has been able to identify what each individual officer did during the course of the
incident” and then lays out 17 cut-and-paste bullet-point paragraphs stating the exact same sentence: “Plaintiff has
revised her complaint to identify the action of what each individual officer did during the incident.” Ibid. Hackman
later filed on February 9, 2019, another objection that sets forth a single page of argument insisting that the
complaint was properly pleaded and then appended a 9-page excerpt portion of the original complaint. Doc. #50.

                                                           7
foreclosed by the Court’s prior sanctions order, Doc. #37, from introducing evidence to show

that any of the individual defendants were personally involved and responsible for the alleged

unconstitutional actions against her. I agree. My prior sanctions order states that Hackman “is

precluded from introducing into evidence any facts concerning any personal involvement by

Officer Castagna, Officer Palladino, Sergeant Vanek, and Officer Wise.” Doc. #37. This

precludes Hackman from proceeding with her Section 1983 claims against these individual

defendants. See Warren v. Pataki, 823 F.3d 125, 136 (2d Cir. 2016) (Section 1983 liability

requires evidence of individual defendant’s personal involvement in constitutional violation).

       My discovery sanction order was severe but warranted by the record of willful

noncompliance with the Court’s order that Hackman comply with all pending discovery requests

by October 12, 2018. The record reveals Hackman’s dilatory conduct from the start of this

litigation. She did not timely furnish the initial disclosures required by Rule 26(a)(1). She did not

serve discovery or comply with discovery requests received in January 2018. Even though there

was intervening delay due to the death of Hackman’s initial counsel, when new counsel—

Attorney Spears—entered his appearance, the defendants alerted him to the state of discovery

non-compliance in the Court’s presence. The discovery non-compliance was explicitly raised and

discussed at the status conference of September 21, 2018, and the Court ordered Attorney Spears

to comply with the pending discovery requests by October 12, 2018.

       He did not do so. And he did not meaningfully engage with defendants’ counsel even

after the October 12 deadline came and went, and after defendants’ counsel took further steps to

try to obtain compliance without having to seek relief from the Court. After Attorney Spears

invited defendants’ counsel to file a motion with the Court, I entered an order on November 8,

2018, for the parties to file letter briefs with respect to Hackman’s alleged non-compliance. The



                                                  8
defendants complied with this order by comprehensively detailing the non-compliance. Attorney

Spears chose not to file any briefing at all.

        These events led me to conclude that an entry of a discovery sanctions order was

appropriate in light of the pattern of willful non-compliance with discovery requests and with the

Court’s orders. Although Attorney Spears subsequently filed a letter purporting to apologize for

his failure, this letter itself contained disturbing misrepresentations minimizing Attorney Spears’

litigation experience and incorrect assertions that the Court was operating under a set of rules

that Attorney Spears had not seen.

        There has been no satisfactory or good faith explanation why Hackman failed to comply

with her discovery obligations in this case. Accordingly, I conclude that it was appropriate to

grant defendants’ request to enter a sanction precluding Hackman from introducing facts to show

the personal involvement of defendants Castagna, Palladino, Vanek, and Wise. See Fed. R. Civ.

P. 37(b)(2) (stating in relevant part that if a party “fails to obey an order to provide or permit

discovery … the court where the action is pending may issue further just orders” including “(ii)

prohibiting the disobedient party from supporting or opposing designated claims or defenses, or

from introducing designated matters in evidence”); Fed. R. Civ. P. 37(c)(1) (stating in relevant

part that “[i]f a party fails to provide information or identify a witness as required by Rule 26(a)

or (e), the party is not allowed to use that information or witness to supply evidence on a motion,

at a hearing, or at a trial, unless the failure was substantially justified or is harmless”); Design

Strategy, Inc. v. Davis, 469 F.3d 284, 294-96 (2d Cir. 2006) (discussing a district court’s “wide

discretion” under Rule 37(c)(1) to preclude evidence as sanction for discovery non-compliance);

Daval Steel Prod., a Div. of Francosteel Corp. v. M/V Fakredine, 951 F.2d 1357, 1365-66 (2d

Cir. 1991) (discussing district court discretion to preclude evidence under Rule 37(b)(2) and



                                                   9
noting that “[a]lthough an order granting a claim and precluding a party from presenting

evidence in opposition to it is strong medicine, such orders are necessary on appropriate occasion

to enforce compliance with the discovery rules and maintain a credible deterrent to potential

violators”).

       The allegations of excessive force in this case are serious. But so is a lawsuit that requires

police officers to defend against claims of misconduct. If a plaintiff believes that the police have

violated her rights and that she is entitled to money damages as relief, it is not too much to ask

that the plaintiff (and her counsel) promptly comply with discovery requests rather than

obstructively delaying and stringing the case along.

       As the Second Circuit has explained, “[t]he discovery provisions of the Federal Rules of

Civil Procedure are designed to achieve disclosure of all the evidence relevant to the merits of a

controversy,” and “[i]t is intended that this disclosure of evidence proceed at the initiative of the

parties, free from the time-consuming and costly process of court intervention,” such that

“[w]hen a party seeks to frustrate this design by disobeying discovery orders, thereby preventing

disclosure of facts essential to an adjudication on the merits, severe sanctions are appropriate.”

Daval Steel, 951 F.2d at 1365. Accordingly, I will grant the motion for judgment on the

pleadings in favor of the remaining individual defendant police officers in this case.

       Motion to file amended complaint

       Hackman has moved to file an amended complaint. Doc. #48. A court should freely grant

leave to amend a complaint when justice so requires. See Fed. R. Civ. P. 15(a)(2). Here,

however, to the extent that plaintiff wishes to amend her complaint against any of the individual

defendant police officers, I will deny the motion on the ground that such amendment would be

futile in light of my ruling above. Similarly, to the extent that plaintiff seeks leave to amend the



                                                  10
complaint to state any claims against the East Hartford Police Department, I will also deny the

motion on the ground that the police department is not a juridical “person” subject to suit under

Section 1983. See, e.g., Petaway v. City of New Haven Police Dep’t, 541 F. Supp. 2d 504, 510

(D. Conn. 2008).

       On the other hand, I will allow Hackman to file an amended complaint as to the Town of

East Hartford to the extent that Hackman is able to allege sufficient facts to allow for the

municipality’s liability under Section 1983. See Monell v. New York City Dept. of Social Servs.,

436 U.S. 658 (1978); Outlaw v. City of Hartford, 884 F.3d 351, 372 (2d Cir. 2018). Although the

Court’s prior discovery sanctions order provides in part that Hackman “is precluded from

introducing into evidence any facts in response to the contention interrogatories proposed by the

Town of East Hartford,” Doc. #37, it is unclear on the limited record before me now whether this

sanction would foreclose Hackman from proceeding with a Monell claim against the Town of

East Hartford. See Askins v. Doe No. 1, 727 F.3d 248, 253 (2d Cir. 2013) (noting that Monell

liability against a municipality does not require a plaintiff to obtain a judgment against any

particular individual officer). In the event that intervening discovery has disclosed facts pertinent

to establishing liability against the Town of East Hartford, I will allow Hackman to file an

amended complaint against the Town of East Hartford and without prejudice to the Town’s filing

of any dispositive motions as contemplated by the Court’s scheduling order and prior grant of a

motion for leave to do so. Doc. #53.

                                           CONCLUSION

       The Court GRANTS the motion of the individual defendants Thomas Castagna, Nicholas

Palladino, Peter Vanek, and Rebecca Wise for judgment on the pleadings (Doc. #44). The Clerk

of Court shall dismiss these parties as defendants in this case. The Court GRANTS in part and



                                                 11
DENIES in part plaintiff Shakema Hackman’s motion to file an amended complaint (Doc. #48).

The motion to amend is denied as to the individual defendants and the East Hartford Police

Department but granted as to the Town of East Hartford. Hackman may file an amended

complaint against the Town of East Hartford by September 18, 2019. In accordance with the

Court’s prior order granting an extension of time for the filing of dispositive motions (Doc. #53),

the parties may file any additional dispositive motions by September 27, 2019.

       It is so ordered.

       Dated at New Haven this 28th day of August 2019.

                                                     /s/ Jeffrey Alker Meyer
                                                     Jeffrey Alker Meyer
                                                     United States District Judge




                                                12
